UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported) April 8, 2014 TWO RIVERS WATER & FARMING COMPANY (Exact name of registrant as specified in charter) Colorado (State or other jurisdiction of incorporation) 000-51139 13-4228144 (Commission File Number) (IRS Employee Identification No.) 2000 South Colorado Blvd., Tower 1 Suite 3100, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 222-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o
